     Case 3:17-cv-00483-MMD-CLB Document 47 Filed 04/17/20 Page 1 of 5


1

2

3                             UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     TERRIA MCKNIGHT,                                 Case No. 3:17-cv-00483-MMD-CLB

7                                   Plaintiff,                    ORDER
            v.
8

9     NEVADA DEPARTMENT OF HEALTH
      AND HUMAN SERVICES, DIVISION OF
10    WELFARE AND SUPPORTIVE
      SERVICES, et al.,
11
                               Defendants.
12

13   I.    SUMMARY

14         Plaintiff Terria McKnight brings this action pro se based on events that occurred

15   during a state administrative hearing (“Hearing”) to determine her eligibility for

16   Supplemental Nutritional Assistance Program (“SNAP”) benefits. (ECF No. 6.) Before the

17   Court is Defendant State of Nevada ex rel. Nevada Department of Health and Human

18   Services, Division of Welfare and Supportive Services (“DWSS”)’s motion for summary

19   judgment (“Motion”) filed on October 23, 2019. (ECF No. 45.) To date, Plaintiff has not

20   responded. For the following reasons, the Court grants the Motion.

21   II.   BACKGROUND

22         The relevant background facts are adapted from Plaintiff’s Second Amended

23   Complaint (“SAC”) (ECF No. 15) and the undisputed facts presented in the Motion (ECF

24   No. 45) unless otherwise noted.

25         Plaintiff alleges that she is a disabled individual who resides in Lyon County,

26   Nevada. (ECF No. 15 at 2, 10.) Plaintiff submitted a SNAP redetermination application

27   requesting SNAP benefits in March 2017. (Id. at 4.) Plaintiff attended an in-person

28   interview with DWSS in Yerington. (Id. at 5.) When the interviewer entered expenses into
     Case 3:17-cv-00483-MMD-CLB Document 47 Filed 04/17/20 Page 2 of 5


1    the computer, the interviewer refused to enter medical and shelter costs even though

2    Plaintiff pays other necessary household and personal expenses. (Id.) DWSS sent

3    Plaintiff an insufficient information request on March 29, 2017, showing that her shelter

4    expenses were never considered. (Id.)

5           Plaintiff filed an appeal and participated in the Hearing by telephone. (Id.) The

6    Hearing was adversarial in nature but did not incorporate rules of evidence. (ECF No. 30

7    at 6.) Plaintiff, in gist, contends that she was not provided with relevant documents

8    sufficiently in advance for her to review, those involved were reading the documents too

9    fast, and the way the Hearing was held affected her ability to think clearly, read and

10   concentrate due to her disability. (ECF No. 15 at 5-7, 11.) DWSS subsequently affirmed

11   its earlier decision. (Id. at 6.)

12          Following screening, the Court permitted Plaintiff to proceed on a claim for violation

13   of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA Title II”), against

14   DWSS and the DWSS Administrative Adjudication Office (“AAO 1”). 2 (ECF No. 14 at 3.)

15   III.   LEGAL STANDARD

16          “The purpose of summary judgment is to avoid unnecessary trials when there is

17   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

18   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

19   pleadings, the discovery and disclosure materials on file, and any affidavits “show there

20   is no genuine issue as to any material fact and that the movant is entitled to judgment as

21   a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine”

22   if there is a sufficient evidentiary basis on which a reasonable fact-finder could find for the

23   nonmoving party, and a dispute is “material” if it could affect the outcome of the suit under

24   the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Where

25
            1The Motion is filed by DWSS but the AAO is within the DWSS; accordingly, the
26   Court construes the Motion as being asserted on behalf of AAO as well.
27          2Plaintiff
                     was also permitted to proceed with a due process claim against the
     individuals who participated in the Hearing: Sarah Polier, Lori Kreck, and Kari Yelenich.
28   (ECF No. 15.) However, the Court found these defendants are entitled to qualified
     immunity and granted their motion to dismiss. (ECF No. 43 at 5-6.)
                                                 2
     Case 3:17-cv-00483-MMD-CLB Document 47 Filed 04/17/20 Page 3 of 5


1    reasonable minds could differ on the material facts at issue, however, summary judgment

2    is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

3    genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties’

4    differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

5    Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253, 288-89 (1968)).

6    In evaluating a summary judgment motion, a court views all facts and draws all inferences

7    in the light most favorable to the nonmoving party. See Kaiser Cement Corp. v. Fishbach

8    & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

9           The moving party bears the burden of showing that there are no genuine issues of

10   material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

11   the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

12   the motion to “set forth specific facts showing that there is a genuine issue for trial.”

13   Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

14   but must produce specific evidence, through affidavits or admissible discovery material,

15   to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

16   1991), and “must do more than simply show that there is some metaphysical doubt as to

17   the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting

18   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

19   existence of a scintilla of evidence in support of the plaintiff's position will be insufficient.”

20   Anderson, 477 U.S. at 252.

21   IV.    DISCUSSION

22          Defendant’s primary argument is that Plaintiff fails to establish the elements of her

23   ADA Title II claim. (ECF No. 45 at 8-12.) The Court agrees based on the undisputed

24   evidence presented in the Motion.

25          “To prove that a public program or service violated Title II of the ADA, a plaintiff

26   must show: (1) [s]he is a qualified individual with a disability; (2) [s]he was either excluded

27   from participation in or denied the benefits of a public entity’s services, programs, or

28   activities, or was otherwise discriminated against by the public entity; and (3) such

                                                     3
     Case 3:17-cv-00483-MMD-CLB Document 47 Filed 04/17/20 Page 4 of 5


1    exclusion, denial, or benefits, or discrimination was by reason of [her] disability.” Duvall

2    v. Cty. of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001).

3           Defendant argues that Plaintiff fails to offer evidence during discovery to support

4    the first element. (ECF No. 45 at 9-10.) The ADA defines “qualified individual with a

5    disability” as “an individual with a disability who, with or without reasonable modifications

6    to rules, policies, or practices, the removal of architectural, communication, or

7    transportation barriers, or the provision of auxiliary aids and services, meets the essential

8    eligibility requirements for the receipt of services or the participation in programs or

9    activities provided by a public entity.” 42 U.S.C. § 12131(2). A disability is “a physical or

10   mental impairment that substantially limits one or more major life activities of” the

11   individual, or “a record of such an impairment,” or “being regarded as having such an

12   impairment.” 42 U.S.C. § 12102(1).

13          Plaintiff alleges in the SAC that she has bipolar disorder. (ECF No. 15 at 3.)

14   However, in response to Defendant’s interrogatory about her disability, Plaintiff essentially

15   responded that the Court found her to have a qualified disability. (ECF No. 40 at 8.) But

16   the Court made no such finding. To the contrary, in the Court’s earlier order, the Court

17   noted that it is unclear whether Plaintiff’s disability for SNAP purposes as alleged in her

18   initial complaint—bipolar disorder and obesity—qualifies as disabilities under the ADA.

19   (ECF No. 5 at 11 n.10; see also ECF No. 1-1 at 2.) Plaintiff offers no evidence that her

20   bipolar disorder meets any of the three definition of disability under § 12102(1), let alone

21   that she is a qualified individual.

22          Defendant further argues that Plaintiff offers no evidence of discrimination. (ECF

23   No. 45 at 10-12.) Having reviewed Plaintiff’s response to Defendant’s interrogatory (ECF

24   No. 45-1 at 118) and absent any response to the Motion, the Court agrees that Plaintiff

25   offers no evidence to support her allegations that the SNAP benefits were denied due to

26   disability discrimination.

27   V.     CONCLUSION

28          The Court notes that the parties made several arguments and cited to several

                                                  4
     Case 3:17-cv-00483-MMD-CLB Document 47 Filed 04/17/20 Page 5 of 5


1    cases not discussed above. The Court has reviewed these arguments and cases and

2    determines that they do not warrant discussion as they do not affect the outcome of the

3    motion before the Court.

4           It is therefore ordered that Defendant’s motion for summary judgment (ECF No.

5    45) is granted.

6           The Clerk of Court is directed to enter judgment in favor of the two remaining

7    defendants in accordance with this order and close this case.

8           DATED THIS 17th day of April 2020.

9

10
                                             MIRANDA M. DU
11                                           CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 5
